DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 is amended. Claim 5 is canceled. Claims 1-4 and 6-20 are pending in this application.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is depended on a canceled claim. Examiner suggest correcting claim 6 to depend on claim 1.  Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claim 1, the closest prior art does not teach or suggest the claimed invention having “submitting the group of subjects to an evaluation of feelings evoked by each odorant based on a declarative method, wherein a perceived intensity of at least two feeling descriptors are rated on a continuous scale; rating and averaging the perceived intensity of the at least two feeling descriptors reported by the group of subjects for each odorant based on said declarative method, wherein the feeling descriptors are not restricted to the affective dimension of valence, thereby obtaining descriptor rating scores, performing a statistical method using the descriptor rating scores obtained in step (vi) across the odorants to obtain a brain activation pattern associated to each descriptor; wherein feelings evoked by the at least two odorants are defined by at least 6 descriptors”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 2-4, 6-10, and 15-18, the claims have been found allowable due to its dependencies to claim 1 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warr, US 2012/0220857.
 	Regarding claim 11, Warr discloses a method for generating a perfuming composition that elicits a specific odor-elicited feeling in a subject (para 0081-0086; a method for identifying fragrance samples which elicit a reward through the dopaminergic pathway), the method comprising the steps of: 
 	a. receiving, by at least one computer processor executing specific programmable instructions configured for the method, data comprising at least one specific odor-elicited feeling elicited by a perfuming raw ingredient from a plurality of perfuming raw ingredients (para 0081; identify fragrance samples which elicit a reward through the dopaminergic pathway); 
 	b. receiving, by the at least one computer processor, input data comprising a specific odor-elicited feeling from the subject (para 0084; screening at least one fragrance sample for its (their) ability to elicit a reward through the dopaminergic pathway); 
 	c. selecting, by the at least one computer processor, based in the input data, at least one perfuming raw material that elicits the specific odor-elicited feeling (para 0084; if the sample(s) is (are) identified to elicit a reward through the dopaminergic pathway); and 
 	d. formulating, based on the selection, by the at least one computer processor, the perfuming composition that elicits the specific odor-elicited feeling in the subject (para 0084; if the sample(s) is (are) identified to elicit a reward through the dopaminergic pathway, formulating said fragrance sample(s) into an accord or a fully formulated fragrance).
 	Regarding claim 12, the method according to claim 11, Warr further discloses wherein the data comprising at least one specific odor-elicited feeling elicited by a perfuming raw ingredient from a plurality of perfuming raw ingredients is generated by a method, wherein the method determines at least two brain activation patterns related to at least two elicited feelings for a group of subjects smelling odorants (Abstract; para 0024 and 0055), wherein the method comprises the steps of: 
 	a. providing at least two odorants (para 0024, 0056, and 0058); 
 	b. submitting a group of subjects to at least two odorants, each in turn, in a MRI scanner (para 0024, 0055-0059, and 0071-0072); 
 	c. performing functional Magnetic Resonance Imaging (fMRI) of the brain of each subject smelling each odorant in turn to determine the brain activation to each odorant for each subject (para 0024 and 0055-0059); 
 	d. optionally, reiterating step (c) and identifying the average brain response to each odorant (para 0024 and 0059); 
 	e. submitting the group of subjects, once step (c) or (d) is completed, to an evaluation of feelings evoked by each odorant based on a declarative method (para 0093); 
 	f. rating and averaging the perceived intensity of at least two feeling descriptors reported by the group of subjects for each odorant based on said declarative method, wherein the feeling descriptors are not restricted to the affective dimension of valence (para 0024, 0064-0065, and 0093); and 
 	g. performing a statistical method using the descriptor rating scores obtained in step (f) across the odorants to obtain a brain activation pattern associated to each descriptor, wherein the brain activation pattern associated to each descriptor is stored by the at least one computer processor as the data comprising at least one specific odor-elicited feeling elicited by a perfuming raw ingredient (para 0024 and 0065-0068). 	
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 11 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 11 above, and it is rejected for the same reasons.
 	Regarding claim 19, the consumer product of claim 13, Warr further discloses wherein the consumer product is in the form of a fine fragrance product, a laundry care product, a home care product, a body care product, a skin care product, an air care product, or a hygiene product (para 0042-0043 and 0086).
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 11 above, and it is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed on 11/15/2022 regarding claim 1 have been fully considered and are persuasive. Therefore, claims 1-4, 6-10, and 15-18 are allowed.
Applicant's arguments filed on 11/15/2022 did not address independent claim 11, therefore the prior art rejection of claims 11-14 and 19-20 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665